Citation Nr: 0319114	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-01 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's claim for a compensable rating for his service-
connected bilateral hearing loss.

In March 2003, the veteran testified before this Acting 
Veterans Law Judge at the RO in St. Petersburg. 


REMAND

The veteran submitted his current claim seeking a compensable 
disability rating for his service-connected bilateral hearing 
loss in September 1999.  He was afforded a VA audiology 
examination in February 2000.  That was the last compensation 
and pension (C&P) examination done in this case.

The veteran has maintained that his hearing disability has 
increased since his last VA examination.  The veteran's 
spouse submitted a statement in February 2001 that attested 
to the veteran's problem in understanding speech.  In 
addition, the veteran testified at a Travel Board hearing in 
March 2003 that he believed his hearing disability had gotten 
worse since the February 2000 examination.  He said that he 
had increased difficulty in understanding speech.  

As the veteran's last audiology evaluation was done in 
February 2000, and since he has presented evidence of an 
increase in symptomatology, a new VA examination is required 
to properly evaluate the veteran's current disability status.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 


Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
audiology examination to ascertain the 
current severity of his service-connected 
bilateral hearing loss.  [The veteran 
testified that the VA medical facility in 
West Palm Beach is the closest one to 
him.]  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examination report must 
include a complete rationale for all 
opinions expressed.  

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

